DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Applicant amendment filed on December 24, 2021. Claims 1 and 13 have been amended. Claims 1-5, 7, 11, 13-16, and 21-25 are pending. Claims 6, 8, 9, 19, and 20 have been cancelled. Claims 10, 12, 17, and 18 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the new reference to Chao et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 11, 13-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2014/0166776 A1) in view of Chao et al. (US 9,623,137 B2).
With regard to claim 1, Fang discloses a diffuser system (Fig. 1) for a liquid comprising: a body (11) including a first end, a second end, and a sidewall between the first end and the second end (Fig. 1), the first end including a receiver (14, Fig. 2) for receiving a container (2) that is separable from the body, the receiver (14) configured to hold the container in an upright position (Fig. 1), the first end including an opening for receiving the liquid in the container (Figs. 1 and 2); an ultrasonic vaporizer (12, and Para. [0006]) configured to vaporize the liquid received from the container into a vapor that is emitted from the sidewall of the body (at opening of 12); a channel (145//133/112) extending from the opening to the ultrasonic vaporizer and configured to convey the liquid received from the container to the ultrasonic vaporizer with a gravity feed (Fig. 4), the channel not including any absorbent material (Fig. 4), a power port (Para. [0030]).
However, Fang fails to discloses the power port positioned at the second end of the body and configured to provide power to the ultrasonic vaporizer by connecting to an external power source; and a pivot positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang, by incorporating the pivotable USB power port (20/21/17) as taught by Chao, for the benefit of electrically powering the device by a computer or a portable power bank. As a result, the pivot being configured to allow the body of Fang to pivot relative to the power port as taught by Chao about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain for the gravity feed of the liquid received from the container to the ultrasonic vaporizer.
With regard to claim 2, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the body includes a sealing surface (surface of 13, see Fig. 2) surrounding the opening that is configured to form a liquid-tight seal with the container (Fig. 1), and the receiver (14) includes a flat upper portion (13, Fig. 4) a tapered portion (133, see Fig. 4), and a thread portion (annular grooves of 13 see Fig. 1).
With regard to claim 3, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the channel is defined by a wall extending around the channel (145/133/112).

With regard to claim 5, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the channel (145/133/112) includes a first end at the opening and a second end at the ultrasonic vaporizer (12), and the channel curves from the first end to the second end at ninety degrees (Fig. 4).
With regard to claim 7, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the body is portable (Fig. 4).
With regard to claim 11, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses an actuator configured to be actuated by a user to turn the ultrasonic vaporizer on or off (Para. [0030]).
With regard to claim 13, the device of Fang discloses a diffuser system (Fig. 4) for a liquid comprising: a body including a first end, a second end, and a sidewall between the first end and the second end, the first end including a receiver (14) for receiving a container (2) that is separable from the body, the receiver configured to hold the container in an upright position (Fig. 4), the first end including an opening (Fig. 4) for receiving the liquid in a container (2); an ultrasonic vaporizer (12) configured to vaporize the liquid received from the container (2) into a vapor that is emitted from the sidewall of the body (Fig. 4); a channel (145/133/112) having a first end and a second end, the first end being at the opening (Fig. 4) and the second end being at the ultrasonic vaporizer (12), the channel being configured to convey the liquid received from the container (2) to the ultrasonic vaporizer (12) with the force of gravity, the channel (145/133/112) from the first end to the second end not including any absorbent material (Fig. 4); and a power port (Para. [0030]) coupled to the body and configured to provide power to the ultrasonic vaporizer (12).

Chao teaches an ultrasonic vaporizer (1) comprising a power port (20) positioned at the second end of a body (Fig. 4) and configured to provide power to the ultrasonic vaporizer (1) by connecting to an external power source; and a pivot (21) positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer (Fig. 7A and 7B; Col. 5 lines 9-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang, by incorporating the pivotable USB power port (20/21/17) as taught by Chao, for the benefit of electrically powering the device by a computer or a portable power bank. As a result, the pivot being configured to allow the body of Fang to pivot relative to the power port as taught by Chao about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain for the gravity feed of the liquid received from the container to the ultrasonic vaporizer.
With regard to claim 14, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the channel (145/133/112) defines a 
With regard to claim 15, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the body includes a sealing surface (sidewall of 13, Fig. 2) surrounding the opening that is configured to form a liquid-tight seal with the container (2), and the receiver (14) includes a flat upper portion (13, Fig. 4) a tapered portion (133, see Fig. 4), and a thread portion (annular grooves of 13 see Fig. 1).
With regard to claim 16, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the channel (145/133/112) is defined by a wall (Fig. 4) extending around the channel, and the wall is integral with the sealing surface (sidewall of 13, Fig. 2).
With regard to claim 21, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. However, Fang does not disclose the receiver includes threading, and further comprising the container, and wherein the container comprises a bottle having threading at a neck of the bottle for coupling to the threading of the receiver by being screwed to the receiver.
Chao teaches a diffuser system comprising a receiver includes threading, and further comprising the container, and wherein the container comprises a bottle having threading at a neck of the bottle for coupling to the threading of the receiver by being screwed to the receiver (Col. 5 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang, by incorporating the screw threads as taught by Chao in connecting the container with the receiver of Fang, for the benefit of allowing an easy connection without using tools.
With regard to claim 22, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further the bottle is configured to be held by the 
With regard to claim 23, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Fang further discloses the bottle (2) comprises a first bottle including a first liquid, and the system further comprises a second bottle including a second liquid, the first bottle and the second bottle configured to be interchangeably coupled to the receiver (bottle 2 of Fang is a refill so it reads on the limitation of intended use).
With regard to claims 24-25, the device of Fang as modified by Chao discloses the invention as disclosed in the rejection above. Chao further discloses the pivot (21) is configured to position the power port (20) perpendicular relative to a length of the body between the first end and the second end of the body (Fig. 7A and 7B). The axis extends perpendicular to the length of the body (Fig. 7A and 7B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752